Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  March 26, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
 1 December 2013                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano,
                                                                                                                        Justices


 146826


 In re HONORABLE WADE H. McCREE,                                             SC: 146826
 3rd Judicial Circuit Court                                                  JTC Formal Complaint No. 93
 _________________________________________


        This cause having been brought to this Court by the recommendation of the Judicial
 Tenure Commission and having been argued by counsel and due deliberation had thereon by the
 Court, IT IS ORDERED that Hon. Wade H. McCree is removed from office. It is further
 ordered that the Judicial Tenure Commission shall file a bill of costs in conformity with the
 opinion filed herein. Pursuant to MCR 7.317 (C)(3), the clerk is directed to issue this judgment
 forthwith. No motions for rehearing will be entertained.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 26, 2014
                                                                                 Clerk